Title: C. W. F. Dumas to John Adams: A Translation, 1 June 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir

ca. 1 June 1781


The carrier of this letter, Mr. Rosenblad, is the Swedish gentleman of whom I had the honor to speak to you here, and for whom you promised to give consideration in procuring a free passage to America on one of the ships departing for the continent. The indisputable testimonies that I have received about him, which he himself is in the process of obtaining, his character which I have come to know, and the merit that I have recognized in him, all make me hope that it will not be difficult to grant him the satisfaction that he demands, that is, to be able to distinguish himself as a simple volunteer soldier in the American army, and to sacrifice himself in the same capacity during his journey. Without speaking of his birth, which is distinguished, his rank of officer of Engineers in his own country; his full range of knowledge, talent, experience, and sentiment; the purity of his morals and the wisdom of his conduct all persuade me that the humble position he nobly strives for will be an estimable acquisition for the American army. I fear, sir, that he will not find you at Amsterdam, but I hope that Mr. Thaxter will fill in during your absence and also tell him what day he can see you when you return. I have the honor to be with very great respect, sir, your very humble and very obedient servant

Dumas

